United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 18, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-10677
                        Conference Calendar



JEFFERY MCDANIEL,

                                     Petitioner-Appellant,

versus

K. J. WENDT; KATHLEEN HAWK SAWYER,

                                     Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:03-CV-00454-H
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Jeffery McDaniel, federal prisoner # 08769-078, appeals the

district court’s denial of his 28 U.S.C. § 2241 petition alleging

that his constitutional rights were violated when the Bureau

of Prisons (“BOP”) denied him a one-year sentence reduction,

pursuant to 18 U.S.C. § 3621(e), after initially informing him

that he was eligible for such a reduction.

     McDaniel renews his argument that the denial of the one-year

credit violated his due process rights and that promissory

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-10677
                                 -2-

estoppel should prevent the BOP from reneging on its statement

of eligibility.   His claims fail because there is no protected

liberty interest in early release under 18 U.S.C. § 3621(e).

See Rublee v. Fleming, 160 F.3d 213, 216 (5th Cir. 1998); Venegas

v. Henman, 126 F.3d 760, 765 (5th Cir. 1997) (“[t]he loss of

the mere opportunity to be considered for discretionary early

release is too speculative to constitute a deprivation of a

constitutionally protected liberty interest”).   Accordingly, the

district court did not err in denying McDaniel’s petition, and

its judgment is AFFIRMED.